DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohmand (US Pub No. 2016/0331391).
Regarding claim 1, Mohmand discloses (Figures 2-3B) a device fully capable in being used as an implant excision aid for removing a subdermal or subcutaneous implant from a patient comprising: a first plate (205) comprising an external surface, an internal surface, a top portion (207), a bottom portion (201), a right side and a left side, Bottom portion of the first plate is fully capable in being in communication with the patient’s skin during use]; a second plate (206) comprising an external surface and an internal surface, a top portion (208), a bottom portion (202), a right side and a left side, wherein the bottom portion of the second plate is in communication with the patient’s skin during use [Bottom portion of the second plate is fully capable in being in communication with the patient’s skin during use], wherein at least a portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate comprises a metal (Paragraph 0032), wherein the metal generates enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use [Fully capable in doing this since Mohmand discloses all of the structural elements in the same arrangement as claimed]; and a hinge (proximal end of device as shown in Figures 1-2) wherein the hinge connects the top of the first plate to the top of the second plate (clearly shown in Figures 1-2).
Regarding claim 2, wherein the first plate further comprises a window (cut in 209) located at the bottom of the plate (Figure 2).
Regarding claim 3, wherein at least a portion of the internal surface of the first plate or second plate further comprises a textured surface (301) (Figures 3B and 4B), wherein the texture on the surface increases the friction between the bottom portion of the first or second plate or the internal surface of the first plate or second plate and the Fully capable in doing this Mohmand discloses all of the structural elements in the same arrangement as claimed].
Regarding claim 4, wherein the first and the second plate are generally planar (generally planar on the inside surface as shown in Figure 2).
Regarding claim 5, wherein the first and the second plate are generally curved (see annotated figure below).


    PNG
    media_image1.png
    611
    751
    media_image1.png
    Greyscale







Regarding claim 6, wherein the first and the second plate independently comprise a combination of planar and curved elements (planar on the inside surface of the first and second plates as shown in Figure 2 and curved as shown in the annotated figure above).
Regarding claim 7, wherein the textured surface located on at least a portion of at least the internal surface of the first plate or second plate comprises a pattern of protrusions (clearly shown in Figures 3B and 4B).
Regarding claim 8, wherein the textured surface located on at least a portion of the internal surface of the first plate or second plate comprises one or more ribs (301) (clearly shown in Figures 3B and 4B).
Regarding claim 9, wherein the ribs (301) are in a pattern that is parallel to the hinge (parallel to the width direction of the hinge).
Regarding claim 12, wherein the ribs (301) are curved (clearly shown in Figure 3B). 
Regarding claim 13, wherein the hinge is living hinge (clearly shown in Figure 2).

Claims 1, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etman (US Patent No. 5,899,910).
Regarding claim 1, Etman discloses (Figure 3) a device fully capable in being used as an implant excision aid for removing a subdermal or subcutaneous implant from a patient comprising: a first plate (22) comprising an external surface, an internal 47), a right side and a left side, wherein the bottom portion of the first plate is in communication with the patient’s skin during use [Bottom portion of the first plate is fully capable in being in communication with the patient’s skin during use]; a second plate (24) comprising an external surface and an internal surface, a top portion, a bottom portion (48), a right side and a left side, wherein the bottom portion of the second plate is in communication with the patient’s skin during use [Bottom portion of the second plate is fully capable in being in communication with the patient’s skin during use], wherein at least a portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate comprises a metal (Steel, Col. 5, lines 39-48), wherein the metal generates enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use [Fully capable in doing this since Etman discloses all of the structural elements in the same arrangement as claimed]; and a hinge (proximal end of device as shown in Figure 3) wherein the hinge connects the top of the first plate to the top of the second plate (clearly shown in Figure 3).
Regarding claim 14, wherein the hinge is an integral hinge pin (28) and a receptacle (space to where pin 28 is inserted) (Integral by being formed as a unit with another part (merriam-webster.com)).
Regarding claim 16, wherein the hinge comprises a hinge pin (28) connecting the first and second plates (Figure 3).


Claims 1, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US Patent No. 3,809,094).
Regarding claim 1, Cook discloses (Figures 1-2) a device fully capable in being used as an implant excision aid for removing a subdermal or subcutaneous implant from a patient comprising: a first plate (1) comprising an external surface, an internal surface, a top portion, a bottom portion (18), a right side and a left side, wherein the bottom portion of the first plate is in communication with the patient’s skin during use [Bottom portion of the first plate is fully capable in being in communication with the patient’s skin during use]; a second plate (2) comprising an external surface and an internal surface, a top portion, a bottom portion (18), a right side and a left side, wherein the bottom portion of the second plate is in communication with the patient’s skin during use [Bottom portion of the second plate is fully capable in being in communication with the patient’s skin during use], wherein at least a portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate comprises a metal (Spring steel, Col. 2, lines 45-55), wherein the metal generates enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use [Fully capable in doing this since Cook discloses all of the structural elements in the same arrangement as claimed]; and a hinge (7) wherein the hinge connects the top of the first plate to the top of the second plate (clearly shown in Figures 1-2).
Regarding claim 15, wherein the hinge comprises an integrally molded flexible element (clearly shown in Figures 1-2) (Col. 2, lines 45-55).
Figure 2), wherein the ratcheting system comprises at least one ratcheting arm (8) located on the upper portion of the second plate, wherein each ratcheting arm comprises at least one tooth (9); and at least one opening (11) located on the upper portion of the opposing plate, wherein the opening is capable of receiving the ratcheting arm as the ratcheting arm moves forward (clearly shown in Figures 1-2) and wherein, the tooth on the ratcheting arm interacts with the edge of the opening to prevent the ratcheting arm from moving backwards (clearly shown in Figures 1-2) (Col. 2, lines 50-68).

Claims 1, 19, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US Patent No. 3,983,887).
Regarding claim 1, Chan discloses (Figures 1-5) a device fully capable in being used as an implant excision aid for removing a subdermal or subcutaneous implant from a patient comprising: a first plate (7) comprising an external surface, an internal surface, a top portion (proximal portion), a bottom portion (distal portion), a right side and a left side, wherein the bottom portion of the first plate is in communication with the patient’s skin during use [Bottom portion of the first plate is fully capable in being in communication with the patient’s skin during use]; a second plate (9) comprising an external surface and an internal surface, a top portion (proximal portion), a bottom portion (distal portion), a right side and a left side, wherein the bottom portion of the second plate is in communication with the patient’s skin during use [Bottom portion of the second plate is fully capable in being in communication with the patient’s skin during use], wherein at least a portion of the bottom portion of the first or second Stamped metal, Col. 2, lines 5-9), wherein the metal generates enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use [Fully capable in doing this since Chan discloses all of the structural elements in the same arrangement as claimed]; and a hinge (clearly shown in Figures 1-2 at the proximal end of the device) wherein the hinge connects the top of the first plate to the top of the second plate (clearly shown in Figures 1-2).
Regarding claim 19, further comprising a coil-type compression spring (34) connecting the first and second plate (clearly shown in Figures 1-5).
Regarding claim 20, further comprising one or more of leaf springs connecting the first and second plate (Col. 1, lines 25-28).
Regarding claim 24, Chan further discloses wherein the device is machined from metal. The claimed phrase “the device is machined from metal” is being treated as a product by process limitation; that is as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chester (US Patent No. 3,815,609) in view of Mohmand (US Pub No. 2016/0331391).
Regarding claim 1, Chester discloses (Figures 1-5) a device fully capable in being used as an implant excision aid for removing a subdermal or subcutaneous implant from a patient comprising: a first plate (12) comprising an external surface, an internal surface, a top portion (16), a bottom portion (22), a right side and a left side, wherein the bottom portion of the first plate is in communication with the patient’s skin during use [Bottom portion of the first plate is fully capable in being in communication with the patient’s skin during use]; a second plate (14) comprising an external surface and an internal surface, a top portion (18), a bottom portion (24), a right side and a left side, wherein the bottom portion of the second plate is in Bottom portion of the second plate is fully capable in being in communication with the patient’s skin during use], and a hinge (20) wherein the hinge connects the top of the first plate to the top of the second plate (clearly shown in Figures 1-2).
Chester fails to disclose wherein at least a portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate comprises a metal, wherein the metal generates enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use.
Mohmand, in the same field of endeavor, teaches (Figures 1-2) forceps that includes at least a portion of the bottom portion of the first (105) or second (106) plate or the internal surface of the first plate or second plate comprises a metal (Paragraph 0032). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chester to have at least a portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate to comprise a metal as taught by Mohmand, in order to provide a tough and hard material that can withstand stress (Mohmand, Paragraph 0032). [Since Chester modified by Mohmand discloses all of the structural elements in the same arrangement as claimed, then Chester modified by Mohmand would be fully capable in having the metal to generate enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use]
28) (Figure 4), wherein the texture on the surface increases the friction between the bottom portion of the first or second plate or the internal surface of the first plate or second plate and the patient’s skin during use [Fully capable in doing this since Chester modified by Mohmand discloses all of the structural elements in the same arrangement as claimed].
Regarding claim 8, Chester modified by Mohmand discloses the invention above, Chester further discloses wherein the textured surface located on at least a portion of the internal surface of the first plate or second plate comprises one or more ribs (Figures 4-6).
Regarding claim 10, Chester modified by Mohmand discloses the invention above, Chester further discloses wherein the ribs are in a pattern that is oblique to the hinge [Hinge is oblique through the tapered walls 30, 32, 34, 36 of the ribs as shown in Figures 5-6].
Regarding claim 11, Chester modified by Mohmand discloses the invention above, Chester further discloses wherein the ribs are in a pattern comprising a combination of oblique and parallel orientations relative to the hinge (Figures 4-6) [Oblique through the tapered walls 30, 32, 34, 36 of the ribs and parallel through the wall 39 of the ribs].

Claims 1, 18, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chester (US Patent No. 3,815,609) in view of Leveen (US Patent No. 3,972,333).
Regarding claims 1 and 18, Chester discloses (Figures 1-5) a device fully capable in being used as an implant excision aid for removing a subdermal or subcutaneous implant from a patient comprising: a first plate (12) comprising an external surface, an internal surface, a top portion (16), a bottom portion (22), a right side and a left side, wherein the bottom portion of the first plate is in communication with the patient’s skin during use [Bottom portion of the first plate is fully capable in being in communication with the patient’s skin during use]; a second plate (14) comprising an external surface and an internal surface, a top portion (18), a bottom portion (24), a right side and a left side, wherein the bottom portion of the second plate is in communication with the patient’s skin during use [Bottom portion of the second plate is fully capable in being in communication with the patient’s skin during use], and a hinge (20) wherein the hinge connects the top of the first plate to the top of the second plate (clearly shown in Figures 1-2).
Chester fails to disclose wherein at least a portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate comprises a polymer being polypropylene, wherein the polymer generates enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use.
Leveen, in the same field of endeavor, teaches (Figures 1-4) forceps that includes at least a portion of the bottom portion of the first (11) or second (12) plate or Col. 2, lines 48-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chester to have at least a portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate to comprise a polymer being polypropylene as taught by Leveen, in order to provide a flexible and resilient material that can withstand stress (Leveen, Col. 2, lines 48-55). [Since Chester modified by Leveen discloses all of the structural elements in the same arrangement as claimed, then Chester modified by Leveen would be fully capable in having the polymer being polypropylene to generate enough friction so that the portion of the bottom portion of the first or second plate or the internal surface of the first plate or second plate is capable of moving the patient’s skin during use]
Regarding claim 22, Chester modified by Leveen further discloses wherein the device is injection molded from plastics. The claimed phrase “the device is injection molded from plastics” is being treated as a product by process limitation; that is as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 23, Chester modified by Leveen further discloses wherein the device is machined from plastics. The claimed phrase “the device is machined from plastics” is being treated as a product by process limitation; that is as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, 
Regarding claim 25, Chester modified by Leveen further discloses wherein the device is printed using a 3D printer. The claimed phrase “the device is printed using a 3D printer” is being treated as a product by process limitation; that is as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

Allowable Subject Matter
Claim 21 is allowed.
The prior art of record as indicated above fails to disclose a method for aiding in the removal of a subdermal or subcutaneous implant and also, fails to disclose the step of exerting a force on the excision aid to cause tenting of skin external to the implant, wherein the excision aid locally displaces the proximal end of the implant toward the skin surface, while moving the skin in the distal direction to facilitate creating an incision in the skin and extracting the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771